NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12873

                        DANIEL WRIGHT'S CASE.



            Suffolk.    May 5, 2020. - October 27, 2020.

    Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                            & Kafker, JJ.1


Marijuana, Medical. Workers' Compensation Act, Insurer, Medical
     benefits. Words, "Health insurance provider."



     Appeal from a decision of the Industrial Accident Reviewing
Board.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Katherine L. Lamondia-Wrinkle for the claimant.
     Leonard Y. Nason (James E. Ramsey also present) for the
insurer.
     Wystan M. Ackerman, for American Property Casualty
Insurance Association, amicus curiae, submitted a brief.
     Matthew J. Walko & Pauline A. Jauquet, for Mass General
Brigham Incorporated, amicus curiae, submitted a brief.


     KAFKER, J.   In the instant case we are asked to determine




     1 Chief Justice Gants participated in the deliberation on
this case prior to his death.
                                                                   2


whether an insurance company may be ordered to reimburse an

employee for medical marijuana expenses pursuant to a general

provision of the Massachusetts workers' compensation scheme that

requires reimbursement of necessary and reasonable medical

expenses.   The claimant, Daniel Wright, sought compensation for

$24,267.86 of medical marijuana expenses to treat chronic pain

stemming from two work-related injuries he sustained in 2010 and

2012.   His claim was denied by an administrative judge, and the

denial was affirmed on appeal by the reviewing board of the

Department of Industrial Accidents (department).   The reviewing

board concluded that marijuana's status as a federally illicit

substance preempted any State level authority to order a

workers' compensation insurer to pay for Wright's medical

marijuana expenses.   We likewise conclude that the workers'

compensation insurer cannot be required to pay for medical

marijuana expenses, but do so based on the medical marijuana act

itself.

    We recognize that the current legal landscape of medical

marijuana law may, at best, be described as a hazy thicket.

Marijuana is illegal at the Federal level and has been deemed

under Federal law to have no medicinal purposes, but

Massachusetts, as well as the majority of States, have legalized

medical marijuana and created regulatory schemes for its

administration and usage.   Complicating and confusing matters
                                                                     3


further, Congress has placed budgetary restrictions on the

ability of the United States Department of Justice to prosecute

individuals for marijuana usage in compliance with a State

medical marijuana scheme, and the Department of Justice has

issued, revised, and revoked memoranda explaining its marijuana

enforcement practices and priorities, leaving in place no clear

guidance.

    The Commonwealth's original medical marijuana act, St.

2012, c. 369 (act or medical marijuana act), was carefully

drafted by its sponsors to take into account this most difficult

regulatory environment, with provisions specifically designed to

avoid possible conflicts with the Federal government.   One such

provision of the law expressly states that "[n]othing in this

law requires any health insurance provider, or any government

agency or authority, to reimburse any person for the expenses of

the medical use of marijuana."   St. 2012, c. 369, § 7 (B).    See

G. L. c. 94I, § 6 (i).   This provision recognizes that when

medical marijuana patients seek to recover the costs of such use

from third parties, including insurance companies engaged in

interstate commerce, the regulatory environment becomes even

more problematic.   Under the plain language of this provision,

those insurers are not required to reimburse medical marijuana

expenses for a substance that remains illegal under Federal law.

We conclude that this specific language, and the Federal
                                                                   4


concerns it seeks to address and avoid, is controlling and not

overridden by the general language in the workers' compensation

laws requiring workers' compensation insurers to reimburse for

reasonable medical expenses.    A contrary reading of this

specific language, which states that health insurers and

government agencies and authorities are not required to

reimburse medical marijuana expenses, would have been completely

misleading to those who voted on it.     It is one thing for a

State statute to authorize those who want to use medical

marijuana, or provide a patient with a written certification for

medical marijuana, to do so and assume the potential risk of

Federal prosecution; it is quite another for it to require

unwilling third parties to pay for such use and risk such

prosecution.   The drafters of the medical marijuana law

recognized and respected this distinction.2

     1.   Background.   a.   Federal statutory landscape.    The

Controlled Substances Act (CSA) provides the relevant Federal

legislative backdrop against which the current litigation

stands.   Passed in 1970, the CSA creates a "closed regulatory

system making it unlawful to manufacture, distribute, dispense,

or possess any controlled substance except in a manner


     2 We acknowledge the amicus briefs submitted by the American
Property Casualty Insurance Association and Mass General Brigham
Incorporated, in support of Central Mutual Insurance Company
(Central Mutual).
                                                                       5


authorized by the CSA."     Gonzales v. Raich, 545 U.S. 1, 10, 13

(2005) (Raich).   The CSA sets forth five schedules to classify

and regulate the use of controlled substances. Id. at 13.    "The

drugs are grouped together based on their accepted medical uses,

the potential for abuse, and their psychological and physical

effects on the body." Id.   "Schedule I contains the most severe

restrictions on access and use, and [s]chedule V the least."

Gonzales v. Oregon, 546 U.S. 243, 250 (2006).      Marijuana is

classified under schedule I.3     See 21 U.S.C. § 812(c).   Pursuant

to its schedule I classification, marijuana is deemed to have

(1) a high potential for abuse; (2) no currently accepted

medical use in the United States; and (3) a lack of accepted

safety for use under medical supervision.     21 U.S.C.

§ 812(b)(1).   See United States v. Oakland Cannabis Buyers'

Coop., 532 U.S. 483, 493 (2001) ("Congress has made a

determination that marijuana has no medical benefits worthy of

an exception").   Accordingly, as a schedule I drug, marijuana

may not be prescribed.     See id. at 491.   The United States

Supreme Court has also rejected the contention that the CSA

includes an implicit necessity defense for the manufacture and

distribution of schedule I drugs on the basis of medical need.



     3 Very recently, however, hemp-derived cannabidiol (CBD) was
removed from schedule I. See Pub. L. No. 115-334, § 12619, 132
Stat. 4490, 5018 (2018).
                                                                     6
Id. at 494.

     The consequences of marijuana's status as a schedule I drug

are significant.   With one exception not relevant here,4 the

manufacture, distribution, or possession of a schedule I

substance is a Federal offense.   See 21 U.S.C. §§ 841(a)(1),

844(a).   See also Raich, 545 U.S. at 14.   An individual found in

possession of a schedule I substance may be sentenced to one

year of imprisonment, a fine of at least $1,000, or both.     See

21 U.S.C. § 844(a).   The same penalties also apply to anyone who

"attempts or conspires to commit" such an offense.   See 21

U.S.C. § 846.   Additionally, an individual who "aids, abets,

counsels, commands, induces or procures" the commission of a

Federal offense, including a violation of the CSA, may be

subject to the same penalties as the principal.   See 18 U.S.C.

§ 2(a).   Thus, it is a Federal crime not only to possess

marijuana, but also to conspire to do so or to aid or abet the

possession of marijuana.   Accordingly, regardless of the legal

status of marijuana at the State level, marijuana users, and

those who aid or abet the distribution or possession of

marijuana, "remain[] potentially subject to Federal criminal




     4 The Controlled Substances Act (CSA) provides a very narrow
exception for the use of schedule I drugs in research studies
that have been preapproved by the United States Food and Drug
Administration. See 21 U.S.C. § 823(f). See also Gonzales v.
Raich, 545 U.S. 1, 14 (2005).
                                                                      7


prosecution."   Barbuto v. Advantage Sales & Mktg., LLC, 477
Mass. 456, 460 (2017).

     b.    Massachusetts medical marijuana law.   In 2012,

Massachusetts voters approved a ballot initiative to legalize

the use of marijuana for medicinal purposes in the Commonwealth.

See St. 2012, c. 369.5   The stated purpose of the act provides

that "there should be no punishment under state law for

qualifying patients, physicians and health care professionals,

personal caregivers for patients, or medical marijuana treatment

center agents for the medical use of marijuana, as defined

herein."   See St. 2012, c. 369, § 1.   The act first sets out

"the parameters of protection from State prosecution and

penalties that the act respectively gives to physicians and

health care professionals, qualifying patients and their

personal caregivers, and licensed dispensary agents."

Commonwealth v. Canning, 471 Mass. 341, 345 (2015).     Pursuant to

the act, "[a]ny person meeting the requirements under this law

shall not be penalized under Massachusetts law in any manner, or


     5 In December 2018, St. 2012, c. 369 (act), was codified as
G. L. c. 94I. See St. 2017, c. 55, §§ 44, 82. See also
Commonwealth v. Richardson, 479 Mass. 344, 349 n.7 (2018).
During the time period for which Wright seeks reimbursement,
however, the act remained in effect as originally enacted.
Moreover, the statutory provisions relevant to our analysis
remain substantively unaltered by the codification in G. L.
c. 94I. For ease of reference, we will include parallel
citations to the current statutory and regulatory scheme where
appropriate.
                                                                      8


denied any right or privilege, for such actions."      St. 2012,

c. 369, § 4.   See G. L. c. 94I, § 2.   See also G. L. c. 94G,

§ 7.   Further, "[a] qualifying patient or a personal caregiver

shall not be subject to arrest or prosecution, or civil penalty,

for the medical use of marijuana," provided he or she meets the

requirements of the law.   St. 2012, c. 369, § 4.     See G. L.

c. 94I, § 2.   See also G. L. c. 94G, § 7.     Additionally, "[t]he

lawful possession, cultivation, transfer, transport,

distribution, or manufacture of medical marijuana as authorized

by [the act] shall not result in the forfeiture or seizure of

any property."    St. 2012, c. 369, § 6 (A).    See G. L. c. 94I,

§ 2 (b) (4).   The act then "establishes a medical marijuana

registration or licensing regime . . . that covers nonprofit

medical marijuana treatment centers, medical marijuana center

dispensary agents, and qualifying patients and personal

caregivers."   Canning, supra.

       At the same time, however, the act contains a number of

limitations.   It provides that "[n]othing in [the act] requires

the violation of federal law or purports to give immunity under

federal law . . . [or] poses an obstacle to federal enforcement

of federal law."    St. 2012, c. 369, § 7 (F), (G).   See 935 Code

Mass. Regs. § 501.840(2)(f), (g) (2019).     Additionally, and most

relevant here, the act states that "[n]othing in this law

requires any health insurance provider, or any government agency
                                                                   9


or authority, to reimburse any person for the expenses of the

medical use of marijuana."   St. 2012, c. 369, § 7 (B).   See

G. L. c. 94I, § 6 (i).   See also 935 Code Mass. Regs.

§ 501.840(2)(b).   This language is substantially similar to

reimbursement restrictions found in at least twenty-two6 other



     6 See Ark. Const. amend. XCVIII, § 6 ("This amendment does
not require . . . [a] government medical assistance program or
private health insurer to reimburse a person for costs
associated with the medical use of marijuana unless federal law
requires reimbursement"); Colo. Const. art. XVIII, § 14(10)(a)
("No governmental, private, or any other health insurance
provider shall be required to be liable for any claim for
reimbursement for the medical use of marijuana"). See also
Alaska Stat. § 17.37.040(c) ("A governmental, private, or other
health insurance provider is not liable for any claim for
reimbursement for expenses associated with medical use of
marijuana"); Ariz. Rev. Stat. § 36-2814 ("Nothing in this
chapter requires . . . [a] government medical assistance
program, a private health insurer or a workers' compensation
carrier or self-insured employer providing workers' compensation
benefits to reimburse a person for costs associated with the
medical use of marijuana"); Cal. Health & Safety Code
§ 11362.785 ("This article does not require a governmental,
private, or any other health insurance provider or health care
service plan to be liable for a claim for reimbursement for the
medicinal use of cannabis"); Del. Code Ann. tit. 16, § 4907A
("Nothing in this chapter requires . . . [a] government medical
assistance program or private health insurer to reimburse a
person for costs associated with the medical use of marijuana");
Fla. Stat. § 381.986(15)(f) ("Marijuana, as defined in this
section, is not reimbursable under [Florida's workers'
compensation statute]"); 410 Ill. Comp. Stat. 130/40(d)
("Nothing in this Act may be construed to require a government
medical assistance program, employer, property and casualty
insurer, or private health insurer to reimburse a person for
costs associated with the medical use of cannabis"); Me. Rev.
Stat. tit. 22, § 2426 ("This chapter may not be construed to
require . . . [a] government medical assistance program or
private health insurer to reimburse a person for costs
associated with the medical use of marijuana"); Mich. Comp. Laws
                                                               10




§ 333.26427(c)(1) ("Nothing in this act shall be construed to
require . . . [a] government medical assistance program or
commercial or non-profit health insurer to reimburse a person
for costs associated with the medical use of marihuana"); Mont.
Code Ann. § 39-71-407(6)(c) ("Nothing in this chapter may be
construed to require an insurer to reimburse any person for
costs associated with the use of marijuana for a debilitating
medical condition . . ."); Nev. Rev. Stat. § 453A.800 ("The
provisions of this chapter do not . . . [r]equire an insurer,
organization for managed care or any person or entity who
provides coverage for a medical or health care service to pay
for or reimburse a person for costs associated with the medical
use of marijuana"); N.H. Rev. Stat. Ann. § 126-X:3(III)(a)
("Nothing in this chapter shall be construed to require . . .
[a]ny health insurance provider, health care plan, or medical
assistance program to be liable for any claim for reimbursement
for the therapeutic use of cannabis"); N.J. Stat. Ann. § 24:6I-
14 ("Nothing in [the medical marijuana scheme] shall be
construed to require a government medical assistance program or
private health insurer to reimburse a person for costs
associated with the medical use of cannabis . . ."); N.D. Cent.
Code § 19-24.1-34 ("This chapter does not require . . . [a]
government medical assistance program or private insurer to
reimburse a person for costs associated with the medical use of
marijuana"); Okla. Stat. tit. 63, § 427.8 ("Nothing in this act
. . . shall . . . [r]equire an employer, a government medical
assistance program, private health insurer, worker's
compensation carrier or self-insured employer providing worker's
compensation benefits to reimburse a person for costs associated
with the use of medical marijuana"); Or. Rev. Stat § 475B.794
("Nothing in [the medical marijuana statutes] requires . . . [a]
government medical assistance program or private health insurer
to reimburse a person for costs associated with the medical use
of marijuana"); 35 Pa. Cons. Stat. § 10231.2102 ("Nothing in
this act shall be construed to require an insurer or a health
plan, whether paid for by Commonwealth funds or private funds,
to provide coverage for medical marijuana"); R.I. Gen. Laws
§ 21-28.6-7(b)(1) ("Nothing in this chapter shall be construed
to require . . . [a] government medical assistance program or
private health insurer or workers' compensation insurer,
workers' compensation group self-insurer, or employer self-
insured for workers' compensation . . . to reimburse a person
for costs associated with the medical use of marijuana"); Utah
Code Ann. § 26-61a-112 ("Nothing in this chapter requires an
insurer, a third-party administrator, or an employer to pay or
                                                                    11


States with medical marijuana programs.7

     c.   Recent developments in Federal enforcement.    Congress

has not acted to change marijuana's classification as a schedule

I drug since the legalization of medical marijuana in

Massachusetts.   It remains illegal to possess or distribute.

See 21 U.S.C. §§ 841(a)(1), 844(a).   Two years after the

enactment of the Commonwealth's medical marijuana law, however,

Congress passed an appropriations bill that included an

amendment to restrict the Department of Justice's ability to

prosecute medical marijuana patients.   The amendment provides

that "[n]one of the funds made available in this Act to the

Department of Justice may be used, with respect to [an



reimburse for cannabis, a cannabis product, or a medical
cannabis device"); Vt. Stat. Ann. tit. 18, § 4474c(b)(4) ("This
chapter shall not be construed to require that coverage or
reimbursement for the use of marijuana for symptom relief be
provided . . . for purposes of workers' compensation . . . .");
Wash. Rev. Code § 69.51A.060(2) ("Nothing in this chapter
establishes a right of care as a covered benefit or requires any
state purchased health care . . . or other health carrier or
health plan . . . to be liable for any claim for reimbursement
for the medical use of marijuana").

     7 Four years after voters approved the medical marijuana
ballot initiative, Massachusetts voters approved another ballot
initiative legalizing the recreational use of marijuana. See
St. 2016, c. 334. Use of the Commonwealth's medical marijuana
program remains widespread even in the wake of the legalization
of recreational marijuana, however. In 2019, nearly 1.3 million
ounces of medical-use marijuana were sold in Massachusetts. See
Cannabis Control Commission, The Cannabis Control Commission &
Attorney General's Office Joint Report, at 8 (Feb. 2020). As of
January 2020, there were over 60,000 active medical marijuana
patients in the Commonwealth. Id.
                                                                  12


enumerated list of States, including Massachusetts], to prevent

such States from implementing their own State laws that

authorize the use, distribution, possession, or cultivation of

medical marijuana."   Pub. L. No. 113-235, § 538, 128 Stat. 2130,

2217 (2014).   The amendment thus "prohibits [the Department of

Justice] from spending funds from relevant appropriations acts

for the prosecution of individuals who engaged in conduct

permitted by the State Medical Marijuana Laws and who fully

complied with such laws."   See United States v. McIntosh, 833
F.3d 1163, 1177 (9th Cir. 2016).    The amendment presently

remains in effect through December 11, 2020.   See Pub. L. No.

116-159, §§ 101(2), 106(3) (2020); Pub. L. No. 116-93, § 531,

133 Stat. 2317, 2431 (2019).

    At the same time, the Department of Justice has reversed

its own stance toward the prosecution of medical marijuana cases

multiple times.   The Department of Justice issued a series of

memoranda during the administration of President Barack Obama

advising Federal prosecutors not to prioritize the prosecution

of individuals engaged in marijuana-related activities pursuant

to a State medical marijuana law.   See D.W. Ogden, Deputy

Attorney General, Memorandum for Selected United States

Attorneys:   Investigations and Prosecutions in States

Authorizing the Medical Use of Marijuana (Oct. 19. 2009); J.M.

Cole, Deputy Attorney General, Memorandum for All United States
                                                                   13


Attorneys:   Guidance Regarding Marijuana Enforcement (Aug. 29,

2013).   This guidance was later rescinded under the

administration of President Donald Trump.    See J.B. Sessions,

Attorney General, Memorandum for All United States Attorneys:

Marijuana Enforcement (Jan. 4, 2018).

      Following the rescission of the Obama administration

guidance, the United States Attorney for the District of

Massachusetts, Andrew Lelling, issued a statement that he could

not "provide assurances that certain categories of participants

in the state-level marijuana trade will be immune from federal

prosecution."   See Department of Justice, United States

Attorney's Office, District of Massachusetts, Statement from

U.S. Attorney Andrew E. Lelling Regarding Federal Marijuana

Enforcement (Jan. 8, 2018).    In another statement issued later

the same year, Lelling reiterated that he would not "effectively

immunize" Massachusetts residents from Federal marijuana law

enforcement.    See Department of Justice, United States

Attorney's Office, District of Massachusetts, Statement from

U.S. Attorney Andrew Lelling Regarding the Legalization of

Recreational Marijuana in Massachusetts (July 10, 2018).     He

further stated, however, that he would focus prosecutorial

resources on issues of overproduction, sales to minors, and

organized crime and interstate transportation of drug proceeds.
Id.
                                                                      14


    d.     Facts.   We turn now to the facts of the instant case.

On October 19, 2010, the claimant, Wright, injured his right

knee while stepping off a ladder in the course of his

employment.    At the time, he was employed by Unitek Global

Services (Unitek) as a cable installer.      He underwent surgery,

recovered, and sought new employment.      He eventually went to

work for Pioneer Valley Electric as an electrical apprentice.

On May 15, 2012, he sustained a second injury to his right knee

at work.    Wright underwent another surgery, which resulted in

numerous postoperative complications.      He developed deep vein

thrombosis and eventually was diagnosed with complex regional

pain syndrome.      As a result, Wright began to suffer from chronic

leg pain, difficulty sleeping, and anxiety, and he became quick

to anger.     In August 2013, Wright was evaluated for, and was

issued, a certification to enroll in Massachusetts's medical

marijuana program.      Wright subsequently began using medical

marijuana to manage his chronic pain.      Wright's use of medical

marijuana reduces his pain, increases his mobility, improves his

sleep, and reduces his anxiety and anger.      Wright has also been

able to eliminate the use of any opioids as a result of his

medical marijuana use.

    In 2014, Wright filed a workers' compensation claim for

permanent and total disability benefits with the department.         On

May 3, 2016, Wright settled his workers' compensation claim
                                                                    15


against Unitek's insurer as well as his claim against Pioneer

Valley Electric's insurer, Central Mutual Insurance Company

(Central Mutual).   Pursuant to the settlement agreements, Wright

was provided with lump sums to compensate him for the medical

expenses incurred as a result of his injuries.    The settlement

agreement with Central Mutual also provided that Central Mutual

"agreed to accept ongoing liability for the right knee with the

caveat that payment of future medical treatment must be

reasonable and necessary and causally related" to Wright's

injury."

    On October 19, 2016, Wright filed a claim for workers'

compensation benefits under G. L. c. 152, §§ 13 and 30, seeking

reimbursement for medical expenses incurred from his medical

marijuana treatment.    The claim was initially denied on May 10,

2017.   Wright appealed from the denial, and a hearing was held

before an administrative judge.   At the time of the hearing,

Wright was seeking $24,267.86 in reimbursement for medical

marijuana expenses incurred from February 11, 2016, to August

28, 2017.   Wright testified that he spent approximately one

hundred dollars every one to two weeks on marijuana vaporizing

products.   He further testified that, for the period during

which he had purchased edibles, he spent approximately seventy-

five dollars per day.

    During the hearing, Central Mutual represented to the
                                                                  16


administrative judge that it had entered into an agreement with

the Workers' Compensation Trust Fund (trust fund) pursuant to

G. L. c. 152, § 37,8 for the trust fund to reimburse Central

Mutual for eighty percent of the maximum amount reimbursable by

the trust fund for medical expenses.   Central Mutual further

indicated that, if ordered to reimburse Wright for his medical

marijuana expenses, it would in fact seek reimbursement from the

trust fund.

     The administrative judge found that Wright's testimony as

to the positive benefits he receives from medical marijuana was

"entirely credible."   Nonetheless, the judge concluded that

Central Mutual could not be ordered to pay in light of

marijuana's illegal status at the Federal level.     He also

determined that the medical marijuana act precluded him from

ordering Central Mutual to reimburse the claimant.

     Wright appealed from the decision to the reviewing board of

the department.   The reviewing board affirmed the administrative

judge's denial.   It observed that the CSA "clearly and

manifestly criminalizes" the activities for which Wright was

seeking compensation, and that ordering Central Mutual to pay




     8 The Workers' Compensation Trust Fund provides partial
reimbursement to second insurers for payments made to employees
who have previously suffered a prior injury. See G. L. c. 152,
§ 37, second par.
                                                                     17


would put it at risk of Federal prosecution.     Wright appealed,

and we transferred the matter to this court on our own motion.9

     2.   Discussion.   We examine the reviewing board's decision

pursuant to the standards of G. L. c. 30A, § 14 (7).      Under

§ 14 (7), "[w]e may reverse or modify the board's decision

where, among other reasons, it is based on an error of law, or

is arbitrary, capricious, or otherwise not in accordance with

law."    Spaniol's Case, 466 Mass. 102, 106 (2013).   See G. L.

c. 30A, § 14 (7) (c), (g).     The department's interpretation of

the workers' compensation statute is entitled to deference.       See

Camargo's Case, 479 Mass. 492, 497 (2018).    "However, where the

statute is not one that the [department] administers, no

deference is due." Id.   In such instances, we exercise de novo

review. Id.   In the instant case, we conclude that the

determinative legal questions involve interpretation of the

Commonwealth's medical marijuana law and other Massachusetts and

Federal laws not administered by the department.      We therefore

exercise de novo review without deference to the reviewing

board's legal interpretation.

     As outlined supra, prior to the passage of the medical

marijuana act, marijuana was illegal under both Massachusetts


     9 Another case involving a workers' compensation claim for
medical marijuana reimbursement has been stayed in the Appeals
Court pending the outcome of this case. See St. Pierre vs. T.E.
Greenwood Construction, Appeals Court docket no. 2018-P-0971.
                                                                    18


and Federal law and was not a reasonable medical expense

reimbursable pursuant to G. L. c. 152, § 30, under which "an

employer is obligated to pay the reasonable and necessary

medical expenses resulting from an employee's work-related

injury."   McElroy's Case, 397 Mass. 743, 750 (1986).    See G. L.

c. 152, § 13.   Federal law has not changed.    The only issue is

the effect of the medical marijuana act.10     Thus, to determine

whether medical marijuana expenses may be compensable at all, we

must look to the provisions of the medical marijuana act.      We

must also seek to avoid conflict with Federal law and possible

preemption under the supremacy clause.   See Ajemian v. Yahoo!,

Inc., 478 Mass. 169, 184 (2017), cert. denied sub nom. Oath

Holdings, Inc. v. Ajemian, 138 S. Ct. 1327 (2018) (absent clear

legislative intent to contrary, courts have duty to construe

statutes in manner that disfavors preemption).     The act itself,

we conclude, is drafted with these concerns in mind.     It

expressly recognizes the Federal legal pitfalls and seeks to

steer well clear of them by carving a narrow path through the

marijuana regulatory thicket.

     a.    Meaning of reimbursement limitation provision.     The




     10Although possession of less than one ounce of marijuana
was decriminalized by ballot initiative in 2008, it was still
illegal at the time of the medical marijuana law's enactment.
See Commonwealth v. Cruz, 459 Mass. 459, 473 (2011)
("decriminalization is not synonymous with legalization").
                                                                    19


plain language of the reimbursement limitation provision states

that nothing in the medical marijuana law "requires any health

insurance provider . . . to reimburse any person for the

expenses of the medical use of marijuana."     St. 2012, c. 369,

§ 7 (B).   To fully understand and interpret this provision, we

must also look to the broader context of the over-all medical

marijuana scheme and regulatory environment.    As explained

supra, the stated purpose of the act was to protect patients,

caregivers, and medical professionals from prosecution or

punishment under Massachusetts law for engaging in the voluntary

medical use of marijuana.   See St. 2012, c. 369, § 1.    The act

also recognized that marijuana possession and distribution

remain illegal under Federal law and that the Commonwealth has

no authority to alter the illegal status of marijuana at the

Federal level.   St. 2012, c. 369, § 7 (F), (G).   See Raich, 545
U.S. at 29.   "The Supremacy Clause unambiguously provides that

if there is any conflict between federal and state law, federal

law shall prevail."   Raich, supra.   Providing authorization for

medical marijuana use in this environment remains somewhat of a

high wire act, and the statute seeks to minimize the possibility

of Federal prosecution or Federal preemption by carefully
                                                                  20


setting forth the scope of its protections.11    It is within this

context that the statute expressly states that nothing in the

law requires health insurers to reimburse any person for medical

marijuana expenses.

     As the statute recognizes, requiring companies that insure

the health of medical marijuana patients to pay for their

marijuana usage raises the stakes much higher.    If insurers were

required to make such payments, the size and scope of the

legalization of medical marijuana would be substantially

expanded, raising concerns about Federal enforcement and

preemption.   First, unlike the patients and doctors covered by

the act, insurance companies would not be participating in the


     11Indeed, in Bourgoin v. Twin Rivers Paper Co., 2018 ME 77,
¶¶ 29-30, the Supreme Judicial Court of Maine concluded that the
CSA preempted Maine's medical marijuana law where a claimant
sought reimbursement for medical marijuana expenses. Other
courts that have been skeptical of the preemption argument in
the context of compulsory reimbursement of marijuana have relied
on the recent changes in Federal enforcement of the CSA. See
Appeal of Panaggio, 172 N.H. 13, 19 & n.2 (2019) (remanding case
for further analysis of preemption issue where court had been
"left to speculate" about whether insurer would be exposed to
criminal prosecution, while noting existence of Obama
administration's medical marijuana policy and appropriations
amendment); Lewis v. American Gen. Media, 2015-NMCA-090, ¶ 32
(2015) (rejecting preemption argument as speculative in light of
Department of Justice guidance and appropriations amendment,
which demonstrate "equivocal federal policy"). However, the
recent rescission of the Obama administration's medical
marijuana guidance demonstrates that enforcement is transitory
and subject to change. Further, as the court in Bourgoin
observed, such guidance "was directed only to the question of
enforcement of laws but did nothing to challenge their
existence" (emphasis in original). Bourgoin, supra at ¶ 27.
                                                                    21


patient's use of a federally proscribed substance voluntarily.

It is one thing to voluntarily assume a risk of Federal

prosecution; it is another to involuntarily have such a risk

imposed upon you.   As discussed supra, possession and

distribution of marijuana remain federally illegal, as does

aiding or abetting such possession or distribution.    See 18

U.S.C. § 2(a); 21 U.S.C. § 844(a).    It is not unreasonable,

given the current hazy regulatory environment and shifting winds

of Federal enforcement, for insurance companies to fear that

paying for a claimant's marijuana could expose them to potential

criminal prosecution.     Further, insurance companies are

typically involved in interstate commerce, thereby raising

Federal regulators' concerns.    Requiring interstate insurers to

participate in the Massachusetts medical marijuana scheme would

extend the reach of the Massachusetts act well beyond the

Commonwealth's borders.    Reimbursement may also increase usage

and the amounts of money at stake, thereby further expanding the

scope of the statute, and thus Federal concerns.     By providing

that the act does not "require" insurers to reimburse medical

marijuana expenses, the reimbursement limitation provision

protects third parties from being compelled to pay for the use
                                                                   22


of a federally proscribed substance.12

     We have previously considered the question of involuntary

involvement under the act in Barbuto.    In that case, a medical

marijuana patient with Crohn's disease was terminated from her

employment after testing positive for marijuana use.    Barbuto,
477 Mass. at 458.   In our decision, we indicated that, in

seeking to use marijuana to address an illness specifically

delineated by the statute, she was simply exercising her rights

under the act.   See St. 2012, c. 369, § 2 (C) (definition of

"debilitating medical condition" under medical marijuana act

explicitly includes Crohn's disease).    See also St. 2012,

c. 369, § 4 (act declares that patients shall not be denied "any

right or privilege" on basis of their medical marijuana use).

     The medical marijuana patient in Barbuto commenced an

action for handicap discrimination, in violation of G. L.

c. 151B, § 4 (16), along with a number of other related claims.

Barbuto, 477 Mass. at 458-459.   She was not seeking third-party

reimbursement.   Rather, her complaint asserted that she was a

"handicapped person" within the scope of the Commonwealth's

handicap discrimination law, and that her medical marijuana use




     12Additionally, by prohibiting reimbursement, the act
forecloses the possibility of disputed claims leading to
defensive litigation. Such litigation would only increase the
likelihood of the entire statute being challenged on preemption
grounds.
                                                                      23


at home was a reasonable accommodation required by her employer.

See id. at 461.     The defendants waived the argument that Federal

preemption barred the plaintiff's claims, thereby limiting our

discussion of the issue in that case.     See id. at 466 n.9.

     A provision of the act that was at issue in Barbuto

expressly stated that the act did not "require[] any

accommodation of any on-site medical use of marijuana in any

place of employment."     St. 2012, c. 369, § 7 (D).   We concluded

that by specifying that the act did not require "on-site"

accommodation of medical marijuana use, this limitation

"implicitly recognizes that the off-site medical use of

marijuana might be a permissible 'accommodation.'"     Barbuto, 477
Mass. at 464-465.     We emphasized that "accommodation" was a term

of art under the handicapped discrimination laws, and the

statute's drafting appeared to recognize the issue and the

distinction between on-site and off-site accommodation. Id.

Here, by contrast, the reimbursement limitation language does

not make any sort of similar implicit recognition.     Rather, the

language broadly states that nothing in the act requires

reimbursement to "any person for the expenses of the medical use

of marijuana."    St. 2012, c. 369, § 7 (B).

     The more expansive limitation language in the reimbursement

subsection comports with the different legal stakes at issue

here.   As we recognized in Barbuto, "[t]he only person at risk
                                                                    24


of Federal criminal prosecution for [the plaintiff's] possession

of medical marijuana is the employee."    Barbuto, 477 Mass. at

465.    On the other hand, while an employer's passive acceptance

of off-site use of medical marijuana does not have potential

criminal implications under Federal law, an insurer's compelled

reimbursement of medical marijuana affirmatively entangles the

insurer in the Commonwealth's medical marijuana scheme.

       We also recognized in Barbuto that there are specific cases

where an employer may not reasonably be able to accommodate an

employee's medical marijuana usage without violating Federal

statutes or regulations.   See Barbuto, 477 Mass. at 467.     In

such limited instances, the employer may be able to show that

such accommodation would constitute an undue hardship.       See id.

("an undue hardship might be shown if the employer can prove

that the use of marijuana by an employee would violate an

employer's contractual or statutory obligation, and thereby

jeopardize its ability to perform its business").    We indicated

that examples of such undue hardship may include transportation

employers and Federal government contractors who are subject to

certain Federal statutory and regulatory requirements

restricting their ability to hire or maintain employees who use

marijuana. Id. at 467-468.   By contrast, concerns about

possible legal exposure for insurance companies are likely to be

present in every case, for the reasons discussed supra.      We thus
                                                                     25


find Barbuto readily distinguishable.

    We also observed in Barbuto that declaring "an

accommodation for medical marijuana to be per se unreasonable

out of respect for Federal law would not be respectful of the

recognition of Massachusetts voters, shared by the legislatures

or voters in the vast majority of States, that marijuana has an

accepted medical use for some patients suffering from

debilitating medical conditions." Id. at 465-466.   Here,

however, our holding is entirely consistent with the will of

Massachusetts voters.   The citizens of Massachusetts voted to

approve a medical marijuana act that was designed to protect

medical marijuana participants and avoid the risk of Federal

intervention.   Our conclusion that insurers, who did not choose

to participate, may not be compelled to reimburse medical

marijuana expenses is entirely in accord with these purposes as

well as the act's plain language.

    Our understanding of the reimbursement limitation provision

is also consonant with the fact that most States have approached

this issue in a similar manner.     As discussed, many States with

medical marijuana schemes include language in their medical

marijuana statutes protecting third-party insurers from being

required to provide reimbursement to medical marijuana patients.

See note 6, supra.   See also 8 L.K. Larson, Larson's Workers'

Compensation Law § 94.06 (rev. ed. 2019) ("Acknowledging the
                                                                  26


inconsistency between state and federal law, a number of states

have adopted statutory provisions making it clear that an

insurer or self-insurer may not be compelled to reimburse a

patient for costs associated with the use of medical

marijuana").   By excluding third-party insurers from being

obligated to reimburse medical marijuana patients under the

statute and limiting the protections of the act to those willing

to assume the risk of exposure to Federal prosecution, these

statutory provisions lessen the likelihood of Federal

intervention and preemption.

    Finally, we reject any interpretation contending that the

general language of the workers' compensation statute requiring

reimbursement for reasonable and necessary medical expenses

requires third-party reimbursement because medical marijuana use

is legalized under the medical marijuana act.   Such an

interpretation ignores the fact that marijuana was previously

illegal under Massachusetts law, that it remains illegal under

Federal law, and that the medical marijuana act itself expressly

states that it does not require such reimbursement.     The medical

marijuana act cannot state on its face that "[n]othing in this

law requires [third-party reimbursement]" but then be

interpreted to require reimbursement under other laws on the

basis of the act's legalization of medical marijuana.     St. 2012,

c. 369, § 7 (B).   If this were the case, then the express
                                                                   27


language in the medical marijuana act would disguise the

provision's actual meaning, parading as its opposite.     Ballot

questions in particular must be readily understandable to

voters, who are presumed to understand the plain meaning of an

initiative when they vote to approve it.13   See Commonwealth v.

Cruz, 459 Mass. 459, 470-471 (2011).

     In sum, based on the plain language of the reimbursement

limitation provision contained within St. 2012, c. 369, § 7, as

well as the context within which it was enacted, we conclude

that health insurance providers may not be compelled to

reimburse claimants for expenses for the medical use of




     13Moreover, the summary of the medical marijuana initiative
petition prepared by the Attorney General and disseminated to
voters explicitly stated that the "proposed law would . . . not
require any health insurer or government entity to reimburse for
the costs of the medical use of marijuana." See Information for
Voters: 2012 Ballot Questions, Question 3: Law Proposed by
Initiative Petition, Medical Use of Marijuana. As summaries of
initiative petitions are to be "written in plain English that a
reasonable voter can readily comprehend," we will not assume
that the summary was intended to relay to voters that insurers
were, in fact, required to provide such reimbursements, contrary
to the summary's plain language. Hensley v. Attorney Gen., 474
Mass. 651, 664 (2016). See Barbuto v. Advantage Sales & Mktg.,
LLC, 477 Mass. 456, 469 & n.11 (2017) ("the closest equivalent
to legislative history [for laws enacted through an initiative
petition] . . . is the Information for Voters guide," which
includes Attorney General's summary).
                                                                    28


marijuana.14,15

     b.   Scope of reimbursement limitation provision.   The

claimant separately argues that, regardless of how we interpret

the reimbursement limitation provision, it does not implicate

workers' compensation insurers.   By its terms, the provision

applies to "any health insurance provider, or any government

agency or authority."   St. 2012, c. 369, § 7 (B).   The claimant

contends that a workers' compensation insurer may not be

considered a "health insurance provider" under the statute.     We

conclude that the statute applies to those providing insurance

for medical marijuana payments, including workers' compensation

insurers.   We also conclude that the trust fund involved in the


     14Because we conclude that the Massachusetts medical
marijuana act explicitly alleviates insurers from the burden of
reimbursing for medical marijuana expenses, we do not need to
reach Central Mutual's alternative argument that the
Massachusetts medical marijuana scheme is preempted by Federal
law. Accordingly, we need not consider whether an insurer's
reimbursement of medical marijuana expenses would, in fact,
constitute a violation of the CSA. Nonetheless, the fear of
criminal exposure was clearly a motivating factor in the
drafting of the reimbursement limitation language found in the
act.

     15We also observe that marijuana remains a controlled
substance in Massachusetts. See G. L. c. 94C, § 31 (listing
"marihuana" as class D substance). Although recreational
marijuana possession and use was legalized in 2016, the
Commonwealth places limits on possession and regulates its
commercial sale. See G. L. c. 94G, § 7 (a) (1), (2). See also
Commonwealth v. Long, 482 Mass. 804, 811 (2019). Possession and
distribution outside of these limits may still subject an
individual to penalties under Massachusetts law. See G. L.
c. 94C, § 34.
                                                                    29


instant case fits within the definition of a government agency

or authority.

    Workers' compensation constitutes a "system of insurance"

intended to "replace in part the wages lost by workers or their

dependents as a result of injuries suffered in connection with

their work."    Letteney's Case, 429 Mass. 280, 282 (1999).

Pursuant to this statutory scheme, "[e]mployees give up their

right to sue their employers in tort in return for a right to

compensation for job-related injuries, whether or not the

employer was at fault." Id. at 284.   We have frequently made

reference to the fact that workers' compensation is a form of

insurance.     See, e.g., Benoit v. Boston, 477 Mass. 117, 125–126

(2017) ("Such payments are in the nature of insurance benefits

received pursuant to a policy taken out by the employer for the

employee's benefit"); Letteney's Case, supra.     Further, a

significant aspect of the workers' compensation insurance

scheme, and the one precisely at issue here, is the provision of

medical expenses and associated health care payments.     See Neff

v. Commissioner of the Dep't of Indus. Accs., 421 Mass. 70, 75

(1995).   Thus, entities who provide workers' compensation

insurance are plainly providing health insurance benefits.

    This conclusion also comports with the design of the act to

avoid the risk of Federal intervention.     Whether a medical

marijuana patient seeks reimbursement under the workers'
                                                                    30


compensation statute for injuries suffered in the course of his

or her employment, or seeks reimbursement from his or her

private health insurance provider, the underlying conduct at

issue is the same:     a medical marijuana patient is requesting

that the entity provide payments for the patient's purchase of

marijuana.   In either case, requiring the insurer to reimburse

these expenses would compel the insurer's involvement in the

medical marijuana market.     Given that the act was drafted to

avoid Federal prosecution and that, in accordance with this

purpose, the reimbursement limitation provision shields third

parties from potential Federal criminal exposure, it would make

little sense to protect insurance companies in one scenario and

not the other.

    This conclusion is also in keeping with the general purpose

of workers' compensation insurance.     Workers' compensation was

designed to eliminate "piecemeal tort litigation and tort claims

by individual workers, which are time-consuming, expensive, and

afford no guarantee of compensation."     Estate of Moulton v.

Puopolo, 467 Mass. 478, 483 (2014).     It serves to protect

workers, ensuring prompt administration of benefits while also

allowing employers to "gain predictability and cost

containment." Id.   However, requiring workers' compensation

insurers to reimburse medical marijuana expenses would threaten

to undermine the protection, predictability, and timeliness
                                                                     31


contemplated by the workers' compensation scheme.     Insurers who

fear criminal exposure under existing Federal law would not

voluntarily agree to reimburse a claimant for medical marijuana

expenses in the first instance, as the insurer in this case

vigorously argued.     The resulting delays in settlement and

potential litigation in every single case where a claimant seeks

benefits that include reimbursement for medical marijuana would

be entirely contrary to the underlying purpose of the workers'

compensation scheme.    The reimbursement limitation provision

ensures that the medical marijuana act does not result in such

widespread litigation and maintains the stability of the

workers' compensation scheme.

    Finally, we also recognize that workers' compensation

insurers may seek reimbursement from the trust fund for up to

seventy-five percent of payments made to employees who have been

previously injured.    See G. L. c. 152, § 37, second par.

Indeed, in the instant case Central Mutual has represented that

it intends to seek reimbursement from the trust fund if ordered

to pay for Wright's medical marijuana expenses.     The trust fund

is administered by the Massachusetts treasury.     See G. L.

c. 152, § 65.   Thus, as a government entity, the trust fund is

directly implicated by the language of the reimbursement

limitation provision, which includes within its scope "any

government agency or authority."    See St. 2012, c. 369, § 7 (B).
                                                                 32


Such reimbursement of medical marijuana expenses violates the

express language of the statute.

    In sum, neither Central Mutual nor the trust fund can be

ordered to reimburse Wright for his medical marijuana expenses,

as the medical marijuana act does not provide for such third-

party reimbursements.

    3.   Conclusion.    We conclude that the reimbursement

limitation provision contained within St. 2012, c. 369, § 7,

prevents a health insurance provider or government agency from

being ordered to reimburse a claimant for medical marijuana

expenses.   Accordingly, the claimant's medical marijuana

expenses are not compensable.   The decision of the reviewing

board is affirmed.

                                    So ordered.